709 S.E.2d 813 (2011)
289 Ga. 178
In the Matter of Chase Arthur CARO.
No. S11Y0831.
Supreme Court of Georgia.
April 26, 2011.
Paula J. Frederick, General Counsel State Bar, Carmen Rojas Rafter, Assistant General Counsel State Bar, for State Bar of Georgia.
Chase Arthur Caro, for appellee.
Anthony B. Askew, Chair, Review Panel, Bridget B. Bagley, Atlanta, for other party.
PER CURIAM.
In this reciprocal discipline case, the Review Panel issued its Report and Recommendation recommending that Chase Arthur Caro (State Bar No. 111072) be disbarred in Georgia following the order disbarring him from practice in the State of New York, see In re Caro, 46 A.D.3d 136, 845 N.Y.S.2d 239 (N.Y.A.D. 1 Dept.2007). The State Bar filed a notice of reciprocal discipline to which it attached a certified copy of the decision from the Supreme Court of New York, Appellate Division, First Judicial Department, in accordance with Rule 9.4(b), as amended, of the Georgia Rules of Professional Conduct, see Bar Rule 4-102(d). The New York Supreme Court found that Caro converted client funds and pled guilty on June 21, 2007 to one count of grand larceny in the second degree, a class C felony, for stealing funds from clients. The notice of reciprocal discipline was mailed to Caro at his address in New York and he acknowledged service on October 30, 2010.
The Review Panel noted that under Rule 9.4 (b)(3) it shall recommend substantially similar discipline unless it finds clearly from the face of the record that certain elements exist that would give the Review Panel discretion to make another recommendation to this Court. Here, the Review Panel found, Caro was disbarred in New York for committing a felony and he did not contest the New York disciplinary proceedings. The Review Panel concluded that disbarment is appropriate in Georgia under Rule 8.4(a)(2) and Caro failed to establish that any other level of discipline would be appropriate under these facts.
We have reviewed the record and agree that disbarment is the appropriate punishment. Accordingly, the name of Chase Arthur Caro hereby is removed from the rolls of persons authorized to practice law in the State of Georgia. He is reminded of his duties under Bar Rule 4-219(c).
Disbarred.
All the Justices concur.